DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Allowable Subject Matter
Claims 3, 5-10, 13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
             The closest prior art of record “Imaging arrangement and barcode imager for imaging an optical code or target at a plurality of focal planes” by Patel US2005/0006477 (“Patel”),“Apparatus and method for treating a commodity by automatically recognizing a barcode attached to a conveyed commodity by scanner” by Oizumi et al., US5770848 (“Oizumi”), “Autofocus control method, autofocus control apparatus and image processing apparatus” by Ebe US2007/0187571 (“Ebe”), “Image Processing Apparatus, Image Processing Method, And Program” by Takahashi US2011/0235934 (“Takahashi”), “Image Processing Apparatus, Image Processing Method, And Storage Medium Capable Of Determining A Region Corresponding To Local Light From An Image” by Umeda et al., us2013/0022289a1 (“Umeda”) fail to disclose or render obvious the concept of taking a plurality of camera focuses, in response to a triggering message from a sensor, and then to in order to improve image edge processing performs the following: 
wherein the comparing of the sums of the values of the pixels of the edges of the barcode calculated with respect to the plurality of camera focuses includes: 
setting a search range on the basis of an initial focus; and
extracting the edges of the barcode with respect to the plurality of camera focuses within the search range while keeping decreasing or increasing a value of the initial focus by a predetermined interval from an upper limit or a lower limit of the search range. 
These limitations in combination with the rest of the claim including the setting of a search range and then based on that interval then establishing a corresponding increasing and decreasing focusing interval appeared to be outside the prior art.
	While the references of record disclosed the concepts of increasing and decreasing focus, and the concept of search ranges tied to initial focus, combining those limitations with the specific barcode image edge processing, no reference individually had the exact type of  barcode image edge processing as used by Applicants unless hindsight reasoning was applied. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.